Citation Nr: 1414440	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-46 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder, and if so, whether service connection is warranted. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran's claim for an acquired psychiatric disorder has been expanded to include all mental disorders, so not just PTSD, but also bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court has held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Here, the Veteran has received a past diagnosis of bipolar disorder; therefore, the Board is expanding the claim to encompass this diagnosis, as reflected on the first page of this decision.

In April 2008, the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  However, in October 2011 he withdrew his request for a hearing.  Therefore, the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

The  issues of service connection for prostate enlargement and prostate cancer, disc change, and erectile dysfunction due to Agent Orange exposure have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. In a February 2002 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not perfect an appeal of this decision.

2. The evidence associated with the claims file subsequent to the February 2002 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

1. The February 2002 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).

2. New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

The Veteran's original claims file was lost during Hurricane Katrina.  However, a fax dated September 29, 2008 recounts the history of the case.  This document states that the Veteran submitted a claim for service connection for PTSD in August 2001.  The RO denied the claim in a February 18, 2002 rating decision.  The Veteran filed a notice of disagreement in May 2002, and the RO issued a statement of the case in April 2003.  However, the Veteran did not perfect an appeal.  Therefore, the February 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

The September 29, 2008 fax shows that the Veteran sought to reopen his claim for service connection for PTSD in July 2005.  The RO again denied the claim in a February 2005 rating decision.  It was noted that the Veteran filed a notice of disagreement in March 2005.  It was at this point that the Veteran's claims folder was lost in the hurricane due to flooding.  It was noted that his claim had been denied by the RO because the Veteran had not submitted sufficient details so that his claimed in-service stressor could be verified.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, the Veteran was previously denied service connection for PTSD in February 2002 because he did not provide verifiable evidence of a stressor.  It also appears that there was no evidence that he had a diagnosis of PTSD at that time.  Evidence received since that denial, in particular, VA treatment records, show the Veteran does have a diagnosis of PTSD.  Accordingly, the Board finds that new and material evidence has been received and the claim is reopened.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is granted.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran claims that one of his stressors was a collision involving the USS Kawishiwi, which he served aboard, and the USS Hancock.  The Veteran submitted a "buddy statement" dated January 2010 that also referenced a collision.  Therefore, another attempt needs to be made to verify this claimed stressor.

In addition, the Veteran should be afforded a VA examination to clarify his diagnoses and determine whether any diagnosed psychiatric disorder is related to his service.  Any VA treatment records should also be obtained on remand.

The Board also notes that the Veteran's service treatment records were associated with the claims folder at one time, as shown by the list of evidence in the February 2005 RO rating decision.  They were apparently then lost with the original claims folder.  On remand, the RO/AMC should contact the NPRC as request copies of the Veteran's service treatment records.

The February 2005 rating decision also notes that the Veteran had provided printed material from the Internet, including an article about the USS Kawishiwi.  He should be asked to resubmit this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the Southeast Louisiana Veterans Healthcare System, dated from September 1977 to the present.

2.  Ask the Veteran to resubmit the information from the Internet that he had previously submitted in conjunction with his September 2004 claim.

3.  Contact the NPRC, and/or any other appropriate source, and request a complete copy of the Veteran's service treatment records.

4.  Contact the Veteran and request that he provide a more specific and detailed statement describing his alleged stressors, including the full names of casualties, units of assignment, and other units involved at the time of the stressor.  He should be informed that specific dates, locations, circumstances, and names of those involved in the reported incidents would prove helpful in attempting to verify his stressors.

5.  Then, take appropriate action to confirm his claimed stressor(s), especially the claimed collision between the USS Kawishiwi and the USS Hancock.

6.  Thereafter, the Veteran should be afforded a VA psychiatric examination.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all psychiatric disorders found to be present, i.e., PTSD, bipolar disorder, etc.

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge the Veteran's in-service problems with substance abuse that are referenced in his service personnel records.

If the Veteran meets the DSM-IV criteria for PTSD, the examiner must determine whether the Veteran' PTSD can be related to any verified stressor(s) reported by the Veteran.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

8.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


